In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 14‐1398 
UNITED STATES OF AMERICA, 
                                                      Plaintiff‐Appellee, 

                                    v. 

JASON T. PROCKNOW, 
                                                  Defendant‐Appellant. 
                       ____________________ 

          Appeal from the United States District Court for the 
                     Western District of Wisconsin. 
      No. 3:13‐cr‐00053‐wmc‐1 — William M. Conley, Chief Judge. 
                       ____________________ 

    ARGUED FEBRUARY 20, 2015 — DECIDED APRIL 27, 2015 
                ____________________ 

    Before RIPPLE, KANNE, and TINDER, Circuit Judges. 
   TINDER,  Circuit  Judge.  Defendant‐Appellant  Jason  Prock‐
now  pleaded  guilty  to  one  count  of  theft  of  government 
money, 18 U.S.C. § 641, and one count of aggravated identify 
theft,  id.  §  1028(a)(1),  related  to  his  filing  of  fraudulent  tax 
returns claiming refunds. Procknow appeals the denial of his 
motion to suppress, having reserved the right to do so in his 
plea  agreement.  Procknow  moved  to  suppress  (1)  evidence 
obtained after police officers’ warrantless entry into his hotel 
2                                                       No. 14‐1398 

room following his arrest in the hotel lobby, and (2) evidence 
obtained  by grand jury subpoena following  the withdrawal 
of  Internal  Revenue  Service  (“IRS”)  administrative  sum‐
monses requesting the same information. We affirm. 
     I.    BACKGROUND 
    In  connection  with  Procknow’s  motion  to  suppress,  a 
magistrate  judge  conducted  an  evidentiary  hearing,  which 
included  the  live  testimony  of  seven  witnesses,  and  recom‐
mended  factual  findings.  After  receiving  objections  from 
both  sides,  the  district  court  adopted  the  majority  of  the 
magistrate’s  recommended  findings.  Unless  noted,  the  facts 
set out below are derived from those adopted by the district 
court.  
    On August 29, 2011, at about 5:45 p.m., a Wisconsin pro‐
bation  officer  phoned  the  Eagan,  Minnesota,  Police  Depart‐
ment (“EPD”) requesting assistance in apprehending Prock‐
now, who had absconded approximately four months earlier 
while  serving  a  term  of  supervised  release  imposed  by  a 
Wisconsin  state  court.  Wisconsin  authorities  had  received 
information  that  Procknow  and  his  girlfriend,  Jennifer  Van 
Krevelen,  might  be  staying  at  the  Extended  Stay  America 
hotel in Eagan. The EPD received Procknow’s photograph, a 
description  of  his  car,  information  about  Procknow’s  crimi‐
nal history—including a conviction for attempted murder—
and  a  warning  that  there  was  a  high  risk  Procknow  would 
run from the police.  
    Shortly after receiving the probation officer’s phone call, 
a  squad  of  EPD  officers  traveled  to  the  hotel  and  asked  the 
front‐desk  clerk,  Christopher  Schuelke,  if  Procknow  was 
staying  at  the  hotel.  Schuelke  could  not  locate  Procknow’s 
No. 14‐1398                                                          3

name  in  the  registry  because  Procknow—in  violation  of 
Minnesota  law  and  hotel  policy—failed  to  register  at  the 
time of check‐in. The officers asked about Van Krevelen, and 
Schuelke  responded  that  she  was  registered  and  staying  in 
room 315. Three officers went to room 315, where they saw a 
magnetic  sign  on  the  door  frame  announcing,  “PET 
INSIDE.” The officers knocked on the door and received no 
response,  although they heard someone  or something mov‐
ing  inside  the  room.  Based  upon  the  sign  on  the  door,  the 
officers  assumed  a  dog  was  in  the  room  making  the  noise 
they heard. 
    The  officers  exited  the  hotel  and  returned  to  their  cars. 
Some of the officers had driven away when one of the offic‐
ers radioed that he thought he had just seen Procknow’s car 
pull into the hotel lot. By the time all of the officers returned, 
the  EPD  had  run  the  Wisconsin  license  plate  of  the  car  and 
confirmed that the car was registered to Procknow. Two of‐
ficers  approached  Procknow’s  car  and  found  Van  Krevelen 
standing alone. 
    Another  officer,  Matt  Ondrey,  approached  the  hotel’s 
double entrance doors. As Ondrey opened the outer door, he 
came  face‐to‐face  with  Procknow.  Ondrey  asked  Procknow 
to come outside. Procknow instead wheeled and ran through 
the  hotel  lobby;  Ondrey  pursued,  ordering  him  to  stop.  As 
Procknow  neared  an  interior  door,  Ondrey  fired  his  taser, 
causing  Procknow  to  lurch  into  the  door  and  tumble  onto 
the ground. By the time Procknow had been handcuffed and 
placed in a sitting position in the hotel lobby by Ondrey and 
two  other  officers,  Procknow  had  been  tased  three  times, 
4                                                                 No. 14‐1398 

was  bleeding  from  facial  cuts,  and  had  some  newly‐broken 
teeth.1  In  a  search  incident  to  arrest,  the  officers  obtained 
from Procknow a credit card in the name of “Trevor Coon.” 
Paramedics were called, and they took Procknow to the hos‐
pital,  accompanied  by  Ondrey.  The  officers  also  arrested 
Van Krevelen for harboring a fugitive. 
      EPD officer John Collins and two other officers remained 
at  the  hotel.  Collins  looked  through  the  windows  of  Prock‐
now’s  car  and  saw  a  scanner  or  copier.  He  reviewed  the 
Wisconsin warrant and saw that Procknow’s conviction un‐
derlying  the  supervised‐release  violation  involved  forgery. 
Collins  returned  to  the  front  desk,  informed  Schuelke  that 
both of the known occupants of room 315 had been arrested, 
and  asked  Schuelke  if  hotel  management  wanted  police  as‐
sistance.  Collins,  then  a  12‐year  veteran  of  the  EPD,  knew 
the hotel manager, Adam Scheler, and knew that hotel man‐
agement had asked the EPD to help eject any remaining oc‐
cupants in prior incidents at the hotel that resulted in arrests. 
Schuelke phoned Scheler repeatedly for instructions. Scheler 
told  Schuelke  that  Van  Krevelen  and  Procknow  were  no 
longer welcome at the hotel, and their stay was being termi‐
nated.  Scheler  instructed  Schuelke  to  pass  this  information 
onto the EPD officers and ask the officers to collect the dog 
                                                 
1 Procknow filed a civil suit against the arresting officers in federal court 
in  Minnesota,  alleging,  inter  alia,  claims  of  excessive  force.  Among  the 
allegations levied by Procknow was that, during the course of the arrest, 
one of the officers “dropped his knee onto the back of Procknow’s head,” 
and  said  to  Procknow—who  was  wearing  a  Green  Bay  Packers  shirt—
“Welcome  to  Minnesota  Vikings  territory.”  Procknow  v.  Curry,  26  F. 
Supp.  3d  875,  879  (D.  Minn.  2014).  On  March 3,  2015,  a  jury  returned a 
verdict in favor of the officers.
No. 14‐1398                                                               5

believed  to  be  in  room  315  and  ensure  that  there  were  no 
other occupants in the room. (It is EPD policy for officers to 
secure  abandoned  dogs  and  take  them  to  Eagan’s  animal 
control center.) 
    Collins  and  the  other  two  EPD  officers  re‐approached 
room  315,  knocked,  and  announced  their  presence.  The  of‐
ficers  were  armed  with  an  animal  catch  pole  (a  four‐foot 
pole  with  a  steel  noose  at  the  end)  and  a  carbine  rifle,  be‐
cause they had been told (apparently by Van Krevelen) that 
the  dog’s  name  was  “Spike,”  which  led  them  to  presume 
that  the  dog  might  be  “some  type  of  …  pitbull  or  larger, 
somewhat  ferocious  dog.”2  No  one  answered  the  door,  so 
the officers used a hotel key card to enter the room. The of‐
ficers  did  not  see  any  people,  but  they  saw  Spike—who 
turned out to be a young, Labrador Retriever mix—walking 
freely about the room. As one might expect from a dog com‐
prised  in  large  part  of  Labrador,  Spike  had  a  friendly  and 
docile temperament. See Am. Kennel Club, The Labrador Re‐
triever,  available  at  http://www.akc.org/dog‐breeds/labrador‐
retriever/ (last visited Apr. 10, 2015). Despite one officer’s con‐
fession  to  being  “not  a  huge  fan  of  dogs,”  Spike’s  amiable 
demeanor  won  over  the  officers,  which  resulted  in  aban‐
donment of their plan to use the animal catch pole. 
  The  officers  entered  the  room  and  walked  to  the  win‐
dows to ensure that there were no other occupants. In plain 
                                                 
2 Perhaps the officers were thinking of “Spike,” the fierce bulldog antag‐
onist from the Tom and Jerry television series. See Spike Bulldog, Tom and 
Jerry                  Wikia,                    available               at 
http://tomandjerry.wikia.com/wiki/Spike_Bulldog  (last  visited  Apr.  10, 
2015).
6                                                          No. 14‐1398 

view, the officers saw an electric typewriter, “paperwork all 
over  the  place,”  and  a  credit  card  issued  in  the  name  of 
“Smith.”  The  visible  paperwork  included  financial  forms 
bearing a variety of names, dates of birth, and social security 
numbers. One officer photographed the room, while another 
found Spike’s leash. Taking only Spike and the leash, the of‐
ficers  left  the  room  and  sealed  it.  The  officers  took  Spike  to 
the  city  kennel,  then  applied  for  and  received  search  war‐
rants for the hotel room and Procknow’s car.  
    In  October  2011,  an  EPD  detective  met  with  IRS  special 
agent Steven Kuntsman, and turned over to Kuntsman all of 
the  documents  and  other  evidence  seized  pursuant  to  the 
search warrants. Among the documents and evidence seized 
were  blank  IRS  W‐2  forms,  blank  and  partially  completed 
IRS  tax  forms,  lists  of  businesses  and  their  IRS  employer 
identification  numbers,  21  prepaid  debit  cards  (of  the  sort 
issued for tax refunds) in the names of different people, plus 
completed  and  blank  application  forms  for  an  organization 
called  “Professional  Legal  and  Economic  Associates”  (or 
“PLEA”). The application forms ask for, among other things, 
the applicant’s full name, date of birth, social security num‐
ber, driver’s license number, and prison release date.  
    In November 2011, Kuntsman applied for and received a 
search  warrant  for  a  United  Parcel  Service  (“UPS”)  box  in 
Minneapolis,  Minnesota,  which  had  been  listed  on  some  of 
the forms found in the hotel room. IRS agents tracked down 
and interviewed a homeless man who Procknow had paid to 
open the UPS box. In May 2012, Kuntsman sent administra‐
tive  summonses  to  several  financial  institutions  requesting 
information about accounts held by Procknow and suspect‐
ed victims and aliases. During a one‐week period in June of 
No. 14‐1398                                                                   7

2012,  the  following  three  events  occurred  in  rapid  succes‐
sion:  a  grand  jury  in  the  Western  District  of  Wisconsin  is‐
sued a subpoena to Procknow’s bank requesting all account 
information  for  Procknow;3  Kuntsman  retracted  the  admin‐
istrative  summonses,  returned  all  documents  he  had  re‐
ceived pursuant to the summonses, and destroyed all copies 
made of that evidence; and the U.S. Attorney’s Office for the 
Western District of Wisconsin sent a letter to the IRS inform‐
ing  the  agency  that  the  office  was  conducting  an  investiga‐
tion  against  Procknow  and  requesting  that  an  IRS  agent  be 
assigned  to  the  investigation.  On  July  23,  2012,  the  IRS 
agreed to the request, and on February 1, 2013, the IRS sent a 
letter to the U.S. Attorney’s Office, transmitting the case and 
officially recommending prosecution. 
    Later in 2013, the grand jury returned an indictment, and 
then  a  superseding  indictment,  charging  Procknow  with  22 
counts  of  making  false  claims  against  the  United  States,  18 
U.S.C.  §  287,  five  counts  of  theft  of  government  money,  id. 
§ 641,  and  five  counts  of  aggravated  identify  theft,  id. 
§ 1028(a)(1).  According  to  the  presentence  report,  these 
charges related to Procknow’s scheme to fraudulently obtain 
the personal identifying information of at least 40 individu‐
als  and  use  the  information  to  prepare  and  file  fraudulent 
tax returns and claim fraudulent refunds. Procknow created 
“PLEA,”  a  sham  organization,  and  mailed  PLEA  applica‐
tions to inmates across the country claiming to help “inmates 
                                                 
3 In April 2011, the same bank had alerted local and federal authorities of 
suspicious  activity  in  Procknow’s  account.  According  to  the  bank,  at 
least  five  different  federal  tax  refunds  in  three  different  names  (not 
“Procknow”) had been deposited into Procknow’s account.
8                                                        No. 14‐1398 

seek legal assistance for both criminal and civil actions,” and 
offering inmates two free magazine subscriptions simply for 
filling out and returning the application to Procknow’s UPS 
box  in  Minneapolis.  Using  the  personally  identifiable  infor‐
mation gleaned from the PLEA applications, Procknow filed 
tax returns claiming fraudulent refunds totaling $124,302.00, 
of which $42,646.78 was disbursed into Procknow’s personal 
bank  accounts  or  in  the  form  of  prepaid  debit  cards  sent  to 
Procknow.  
    On September 13, 2013, Procknow moved to suppress all 
evidence  discovered  as  a  result  of  EPD  officers’  entry  into 
the Extended Stay hotel room, as well as evidence obtained 
using the grand jury subpoenas. After a hearing, the magis‐
trate  judge  issued  a  report  to  the  district  judge  pursuant  to 
28  U.S.C. §  636(b)(1)(B)–(C),  proposing findings and  recom‐
mending  that  the  motion  be  denied.  The  district  court 
adopted  the  majority  of  the  proposed  findings  and  denied 
the motion. Procknow thereafter entered a conditional guilty 
plea to two counts of the superseding indictment, preserving 
his right to appeal the denial of the motion to suppress. The 
district  court  sentenced  Procknow  to  three  years  of  impris‐
onment  and  three  years  of  supervised  release,  and  ordered 
restitution in the amount of $42,646.78. 
     II.   DISCUSSION 
    Procknow contends that the district court erred in deny‐
ing his motion to suppress because the EPD’s initial warrant‐
less  entry  into  Extended  Stay  room  315  violated  his  Fourth 
No. 14‐1398                                                                       9

Amendment  rights.4  Procknow  argues  that  he  had  a  legiti‐
mate  expectation  of  privacy  in  the  room  because  he  was  a 
guest of Van Krevelen, the registered occupant of the room. 
The  government  counters  that  Procknow  did  not  have  a  le‐
gitimate  expectation  of  privacy  due  to  his  status  as  an  ab‐
sconder  from  supervised  release  who  failed  to  register  for 
the hotel room, in contravention of Minnesota law and hotel 
policy, in order to evade law enforcement.  
    The question of whether a search is reasonable pursuant 
to the Fourth Amendment “turns in large part on the extent 
of [a defendant]’s legitimate expectations of privacy.” United 
States v. White, ‐‐‐ F.3d ‐‐‐‐, No. 13‐2943, 2015 WL 1323343, at 
*3 (7th Cir. Mar. 25, 2015). We have recently had occasion to 
consider  the  legitimate  expectations  of  privacy  of  parolees, 
which may be “significantly diminished” but not necessarily 
eliminated  by  their  conditions  of  parole.  Id.  at  *4;  see  also 
United States v. Walton, 763 F.3d 655, 660 (7th Cir. 2014) (“The 
government  rightly  points  out  that  Walton’s  expectation  of 
privacy  was  reduced  due  to  the  fact  he  was  a  parolee.  But 
the Supreme Court has expressly declined to hold that a pa‐
rolee categorically has no expectation of privacy in any con‐
text.”  (citing  Samson  v.  California,  547  U.S.  843,  850  n.2 
(2006))). However, we see no need to delve into the issue of 
whether, as a general matter, a fugitive hiding from law en‐

                                                 
4 The  search  warrant  that  EPD  officers  later  obtained  for  the  room  was 
based  in  large  part  upon  materials  the  officers  saw  during  their  initial, 
warrantless entry into the room. Procknow contends that the legality of 
the  warrants is  dependent  upon  the  legality  of  the  officers’  initial,  war‐
rantless entry into the room—a contention we accept for the purposes of 
this appeal.
10                                                       No. 14‐1398 

forcement has any legitimate expectation of privacy in a ho‐
tel  room  in  which  he  is  staying  as  an  unregistered  guest. 
This is because any legitimate expectation of privacy Prock‐
now  may  have  had  in  the  hotel  room  was  extinguished 
when he and Van Krevelen were justifiably ejected from the 
hotel  following  their  arrests  and  prior  to  the  officers’  entry 
into the room. 
    “A  hotel  room  can  clearly  be  the  object  of  Fourth 
Amendment  protection  as  much  as  a  home  or  an  office.” 
Hoffa  v.  United  States,  385  U.S.  293,  301  (1966).  “Fourth 
Amendment protection, however, is dependent on the right 
to  private  occupancy  of  the  room  since  at  the  conclusion  of 
the  rental  period,  the  guest  has  completely  lost  his  right  to 
use  the  room  and  any  privacy  associated  with  it.”  United 
States  v.  Akin,  562  F.2d  459,  464  (7th  Cir.  1977)  (quotation 
omitted). “[C]ourts recognize that motel and hotel tenancy is 
ordinarily short‐term. If the tenancy is terminated for legiti‐
mate reasons, the constitutional protection may vanish.” Fin‐
sel v. Cruppenink, 326 F.3d 903, 907 (7th Cir. 2003); see United 
States v. Molsbarger, 551 F.3d 809, 811 (8th Cir. 2009) (“Justifi‐
able eviction terminates a hotel occupant’s reasonable expec‐
tation  of  privacy  in  the  room.”);  United  States  v.  Allen,  106 
F.3d 695, 699 (6th Cir. 1997) (“Once ‘a hotel guest’s rental pe‐
riod has expired or been lawfully terminated, the guest does 
not  have  a  legitimate  expectation  of  privacy  in  the  hotel 
room.’”  (quoting  United  States  v.  Rahme,  813  F.2d  31,  34  (2d 
Cir.  1987)));  United  States  v.  Rambo,  789  F.2d  1289,  1295–96 
(8th  Cir.  1986)  (holding  that  after  a  suspect  was  justifiably 
ejected  from  his  hotel  room  for  disorderly  behavior,  he  “no 
longer  had  a  reasonable  expectation  of  privacy  in  the  hotel 
room”). “At the conclusion of the occupancy period, the ho‐
No. 14‐1398                                                        11

tel  manager  may  enter  the  room  or  consent  to  its  search.” 
Akin, 562 F.2d at 464. 
    The district court found that “hotel staff determined that 
Procknow  and  Van  Krevelen  were  no  longer  welcome  and 
terminated  their  stay.”  We  review  this  factual  finding  for 
clear error. See White, 2015 WL 1323343, at *2. Procknow con‐
tends that the “evidence is equivocal” as to whether the ho‐
tel terminated their stay, noting that Schuelke, the front‐desk 
clerk,  contradicted  the  testimony  of  Scheler,  the  hotel  man‐
ager, and the EPD officers on this point. However, both the 
district judge and the magistrate judge thoroughly evaluated 
the  evidence  presented  at  the  suppression  hearing,  and  we 
find  no  basis  to  disturb  the  district  court’s  factual  finding 
that  the  hotel  terminated  Procknow’s  and  Van  Krevelen’s 
occupancy.  See  United  States  v.  Terry,  572  F.3d  430,  434–35 
(7th Cir. 2009). 
     Moreover, we find that the termination of their occupan‐
cy—“ejection,”  as  it  is  known  in  Minnesota,  Minn.  Stat. 
§ 327.73—was justified pursuant to Minnesota law. Minneso‐
ta  innkeepers  may  eject  “a  guest  or  other  person  who  … 
causes  or  threatens  to  cause  a  disturbance,”  id. 
§ 327.73(1)(a)(2), or “violates any federal, state, or local laws, 
ordinances,  or  rules  relating  to  the  hotel,”  id.  § 
327.73(1)(a)(5), or “violates a  rule of the hotel that is clearly 
and  conspicuously  posted  at  or  near  the  front  desk  and  on 
the  inside  of  the  entrance  door  of  every  guest  room,”  id.  § 
327.73(1)(a)(6).  Procknow’s  decision  to  flee  from  Officer 
Ondrey led to Procknow’s dramatic and violent arrest in the 
hotel  lobby,  which  undoubtedly  caused  a  disturbance  in 
contravention  of  § 327.73(1)(a)(2) and  hotel  policy  posted  at 
the front desk, printed on the registration card, and provid‐
12                                                       No. 14‐1398 

ed  in  a  brochure  given  to  all  guests.  Procknow’s  failure  to 
register  at  check‐in  and  his  failure  to  register  his  vehicle 
likewise contravened Minnesota law, see id. § 327.10, as well 
as  posted  hotel  policy.  Officers  informed  hotel  staff  of 
Procknow’s and Van Krevelen’s arrests, thus informing hotel 
staff that the duo was suspected of violating the law, in con‐
travention  of  § 327.73(1)(a)(5)  and  posted  hotel  policy.  In 
short, hotel management had ample grounds to eject Prock‐
now  and  Van  Krevelen,  and  the  officers  were  aware  of  this 
fact. 
    Procknow  contends  that  any  ejection  was  not  effective 
under  Minnesota  law  at  the  time  that  the  officers  entered 
room  315  because  the  hotel  had  not  yet  refunded  the  ad‐
vance  online‐payment  Procknow  and  Van  Krevelen  made 
for the room. See id. § 327.73(1)(b) (“If the guest has paid in 
advance, the innkeeper shall tender to the guest any unused 
portion  of  the  advance  payment  at  the  time  of  removal.”). 
The only published authority addressing the Minnesota inn‐
keepers’ statute in this context has ignored the refund provi‐
sion.  See  Rambo,  789  F.2d  at  1295–96;  State  v.  Perkins,  588 
N.W.2d 491, 492–93 (Minn. 1999). Although the refund pro‐
vision  likely  would  be  relevant  in  a  civil  action  brought  by 
Procknow  or  Van  Krevelen  against  the  hotel  seeking  a  re‐
fund of the unused portion of the advance payment, we do 
not  find  it  relevant  in  the  present  context.  There  is  no  evi‐
dence  that  the  EPD  officers  were  aware  that  the  room  had 
been  prepaid  (as  opposed  to  payable  at  check‐out)  or  that 
the hotel had failed to refund the credit card used to pay for 
the  room  at  the  time  the  hotel  terminated  their  occupancy. 
Instead,  the  facts  found  by  the  district  court  adequately 
demonstrate  that  the  officers  reasonably  believed  that  Prock‐
now and Van Krevelen had been justifiably ejected, and this 
No. 14‐1398                                                                      13

is  sufficient  for  Fourth  Amendment  purposes.  See  United 
States  v.  Richards,  741  F.3d  843,  850  (7th  Cir.  2014)  (“Even 
without actual authority, however, a warrantless search may 
still be permissible if consent is obtained from a third‐party 
with  apparent  authority.  When  determining  whether  an  in‐
dividual  has  apparent  authority  to  consent,  the  court  em‐
ploys  an  objective  standard;  officers  may  conduct  a  search 
without  a  warrant  if  they  ‘reasonably  (though  erroneously) 
believe’  that  the  person  consenting  had  authority  over  the 
premises.”  (citations  omitted)  (quoting  Illinois  v.  Rodriguez, 
497 U.S. 177, 186 (1990))). 
    Thus, Procknow’s and Van Krevelen’s justifiable ejection 
(or at least the officers’ reasonable belief on this point) extin‐
guished  any  legitimate  expectation  of  privacy  Procknow 
may  have  had  in  room  315,  and  authority  (or  apparent  au‐
thority) to consent to entry into room 315 thereby reverted to 
the  hotel.  See  Molsbarger,  551  F.3d  at  811;  Finsel,  326  F.3d  at 
907;  Rambo,  789  F.2d  at  1295–96;  Akin,  562  F.2d  at  464.  The 
district  court  found  that,  after  the  ejection,  hotel  manage‐
ment  asked  the  EPD  officers  to  enter  room  315  for  the  pur‐
pose of clearing the room of the dog and any other unregis‐
tered  occupants.  This  finding—while  not  necessary  to  our 
holding  since  Procknow’s  expectation  of  privacy  had  van‐
ished—was not clearly erroneous. We conclude that the dis‐
trict court did not err in denying Procknow’s motion to sup‐
press the evidence obtained from the hotel room.5 

                                                 
5 We  do  not  need  to  reach  the  government’s  alternative  argument  that 
the  officers’  entry  into  the  hotel  room  was  a  legitimate  exercise  of  the 
police’s  “community  caretaking”  function,  a  doctrine  which  we  have 
heretofore “limited … to automobile searches.” Sutterfield v. City of Mil‐
       
14                                                                   No. 14‐1398 

    We  now  turn  to  Procknow’s  contention  that  the  district 
court  erred  in  denying  his  motion  to  suppress  the  evidence 
obtained by grand jury subpoena, which Procknow contends 
was  tainted  by  the  earlier  IRS  administrative  summonses. 
Procknow  argues  that  the  IRS  acted  in  bad  faith  because  it 
issued the administrative summonses for the sole purpose of 
furthering  a  criminal  investigation.  The  government  re‐
sponds that, because it is undisputed that there was no De‐
partment  of  Justice  referral  in  effect  when  the  summonses 
were  sent,  the  use  of  administrative‐summons  power  for 
criminal  investigation  was  proper.  To  understand  these  ar‐
guments, some background is necessary. 
    In 1978, the Supreme Court decided that the IRS may not 
validly  issue  an  administrative  summons  (also  known  as  a 
“civil summons”) for the sole purpose of a criminal investi‐
gation,  even  if  the  criminal  investigation  had  not  yet  been 
referred to the Department of Justice for prosecution. United 
States v. LaSalle Nat’l Bank, 437 U.S. 298, 317 (1978). In 1982, 
Congress  amended  the  statute  governing  administrative 
summonses  in  two  ways.  First,  Congress  added  a  section 
providing  that  the  IRS  may  issue  summonses  for  “the  pur‐
pose  of  inquiring  into  any  offense  connected  with  the  ad‐
ministration or enforcement of the internal revenue laws.” 26 

                                                 
waukee, 751 F.3d 542, 555 (7th Cir.), cert. denied, 135 S. Ct. 478 (2014). We 
note,  though,  that  it  would  seem  to  be  a  peculiar  result  if  officers  were 
prohibited  from  assisting  a  hotel  in  removing  an  abandoned  dog  from 
the  premises.  Cf.  Minn.  Stat.  §  343.29(1)  (providing  that  a  peace  officer 
“may  remove,  shelter, and  care for any  animal  …  not  properly fed  and 
watered, or provided with suitable food and drink in circumstances that 
threaten the life of the animal”).
No. 14‐1398                                                           15

U.S.C.  § 7602(b).  Second,  Congress  dictated  when  the  IRS’s 
administrative‐summons  authority  ends:  “No  summons 
may be issued under this title … with respect to any person 
if  a  Justice  Department  referral  is  in  effect  with  respect  to 
such person.” Id. § 7602(d)(1).  
      A majority of circuits have held “that the IRS may validly 
issue a summons pursuant to 26 U.S.C. § 7602, as amended 
in 1982, for the sole purpose of a criminal investigation,” and 
the 1982 amendment to § 7602 established a bright‐line rule 
that “the IRS’s authority to issue summonses for the purpose 
of investigating any offense relating to the tax code is extin‐
guished  only  when  the  investigation  is  referred  to  the  De‐
partment of Justice.” Scotty’s Contracting & Stone, Inc. v. Unit‐
ed States, 326 F.3d 785, 788–89 (6th Cir. 2003) (collecting cas‐
es). In 1990, prior to consideration of the issue by many other 
circuits, we noted: “There is some debate as to whether this 
‘solely  criminal  purpose’  ground  discussed  in  LaSalle  sur‐
vived  the  1982  amendments  to  §  7602,  and  specifically  the 
addition of § 7602(b). … [W]e need not, and do not, resolve 
this debate here.” United States v. Michaud, 907 F.2d 750, 752 
n.2 (7th Cir. 1990) (en banc); compare id. at 754 n.1 (Coffey, J., 
concurring) (stating that the holding in LaSalle was unaffect‐
ed by the 1982 amendment to § 7602), with id. at 757 (Posner, 
J.,  dissenting,  joined  by  three  other  judges)  (stating  that  the 
court should find that the 1982 amendment to § 7602 estab‐
lished a bright‐line rule that “[b]efore referral, the IRS is free 
to use the summons procedure to investigate potential crim‐
inal  liability”).  Later,  we  cited  Michaud  in  support  of  the 
statement that the IRS “cannot use its summons authority if 
its only purpose is to gather evidence for a criminal investi‐
gation.”  United  States  v.  Berg,  20  F.3d  304,  309  n.6  (7th  Cir. 
1994).  
16                                                       No. 14‐1398 

     Procknow  relies  upon  Michaud  and  Berg  to  argue  that 
“whether  or  not  the  civil  summonses  were  issued  prior  to 
the  DOJ  referral  is  not  the  only  relevant  inquiry—a  more 
important  inquiry  is  whether  the  civil  summonses  were  is‐
sued for the sole purpose of a criminal investigation or pros‐
ecution.”  Meanwhile,  the  government  contends  that  “[t]he 
best reading of Section 7602 is the one adopted by the major‐
ity  of  circuits  and  urged  by  the  dissenters  in  Michaud,” 
which is to say, “[a]s long as no Justice Department referral 
is  in  effect,  the  use  of  administrative  summons  power  for 
criminal  investigation  is  proper.”  But  before  we  wade  fur‐
ther into this murky issue, we pause to consider what might 
await us on the other side—i.e., what remedy is available to 
Procknow  if  we  were  to  find  that  the  administrative  sum‐
monses were improperly issued. 
    In Michaud, the remedy under consideration  was quash‐
ing  the  summonses.  907  F.2d  at  751.  This  remedy  does  not 
advance Procknow’s cause because all of the administrative 
summonses were withdrawn and all evidence received from 
the  summonses  was  returned  or  destroyed.  Procknow  in‐
stead argues that the appropriate remedy here is to suppress 
all evidence derived from grand jury subpoenas issued after 
the administrative summonses. 
    “[T]he federal exclusionary rule, which forbids the use of 
evidence  obtained  in  violation  of  the  Fourth  or  Fifth 
Amendments,  does  not  extend  to  violations  of  statutes  and 
regulations.”  United  States  v.  Kontny,  238  F.3d  815,  818  (7th 
Cir. 2001); see United States v. Caceres, 440 U.S. 741, 755 (1979) 
(holding  that  the  failure  of  an  IRS  agent  to  follow  IRS  elec‐
tronic  surveillance  regulations  did  not  require  suppression 
of  tape  recordings  in  prosecution  of  taxpayer).  However, 
No. 14‐1398                                                         17

“[i]n  theory,”  a  “valid  argument  for  suppression”  could  be 
made  if  the  government’s  use  of  “administrative  measures 
that  do  not  require  probable  cause  …  undermin[ed]  the 
Fourth  Amendment’s  probable  cause  requirement.”  United 
States  v.  Utecht,  238  F.3d  882,  886  (7th  Cir.  2001).  Procknow 
offers just such an argument (i.e., “Agent Kuntsman used an 
IRS  civil  summons  to  circumvent  probable  cause  and  due 
process requirements”), but the record does not contain facts 
to support it. Procknow offers no basis to disturb the district 
court’s finding that “Procknow did not  …  prove any actual 
misuse of information obtained from these summonses” (or, 
as stated by the magistrate judge, “[t]he IRS obtained no in‐
formation from the summonses”).  
    Utecht,  and  every  other  case  relied  upon  by  Procknow 
which  contemplates  suppression  as  a  remedy,  did  so  in  the 
context of suppressing evidence directly derived from admin‐
istrative  summonses.  Here,  since  all  evidence  directly  de‐
rived  from  the  summonses  was  returned  or  destroyed, 
Procknow must claim, as he does, that “the information ob‐
tained  from  improperly  issued  civil  summonses  taints  the 
evidence  obtained  from  the  subsequent  grand  jury  subpoe‐
nas.”  But  merely  claiming  the  evidence  is  tainted  does  not 
make it so. The record simply contains no indication that the 
grand  jury  subpoenas  were  in  any  way  affected  by  the  evi‐
dence  derived  from  the  administrative  summonses.  Indeed, 
Procknow  failed  to  subpoena  IRS  agent  Kuntsman—the 
most likely source of information on this topic—to appear at 
the  evidentiary  hearing  on  the  motion  to  suppress.  And 
Procknow offers no challenge to the grand jury subpoenas in 
isolation.  Cf.  United  States  v.  R.  Enters.,  498  U.S.  292,  300 
(1991) (“[T]he law presumes, absent a strong showing to the 
18                                                      No. 14‐1398 

contrary, that a grand jury acts within the legitimate scope of 
its authority.”). 
    Even  if  we  were  to  insist  upon  a  showing  of  probable 
cause in this situation, the government has shown that, prior 
to  the  issuance  of  the  administrative  summonses  or  the 
grand jury subpoenas, the authorities had adequate probable 
cause  to  believe  Procknow  was  involved  in  stolen‐identity 
refund theft. The authorities had a wealth of information on 
this  score  obtained  (legally,  as  we  have  just  held)  from  the 
search  of  Procknow’s  hotel  room,  as  well  as  the  April  2011 
suspicious‐activity report by Procknow’s bank of five depos‐
its into Procknow’s account of tax refunds in three different 
names. We cannot say that the use of the withdrawn admin‐
istrative  summonses  circumvented  any  probable  cause  re‐
quirement  or  otherwise  violated  Procknow’s  constitutional 
rights. Accordingly, even if the IRS issued the summonses in 
contravention of § 7602, suppression of the evidence derived 
from the grand jury subpoenas would not be the appropriate 
remedy. See Caceres, 440 U.S. at 754–55 (“In view of our con‐
clusion  that  none  of  respondent’s  constitutional  rights  has 
been  violated  here,  either  by  the  actual  recording  or  by  the 
[IRS’s]  violation  of  its  own  regulations,  our  precedents  en‐
forcing  the  exclusionary  rule  to  deter  constitutional  viola‐
tions  provide  no  support  for  the  rule’s  application  in  this 
case.”). 
   We conclude that the district court did not err in denying 
Procknow’s  motion  to  suppress.  The  district  court’s  judg‐
ment is AFFIRMED.